DETAILED ACTION
Applicant’s election without traverse of group I comprising Claims 1-7 in the reply filed on 02/15/2021 is acknowledged. Claims 1-20 are pending in the application. Claims 8-20 are withdrawn from consideration.  Claims 1-7 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettigrew et al. (US 2013/0302781) (Pettigrew) in view of Spinelli et al. (Scientific Reports, 2017) (Spinelli).

mixing the CUT with a buffer solution to generate a buffered compound (par [0020]);
mixing the buffered compound with a Gibbs reagent and allowing reaction for a
predetermined amount of time to generate an indophenol (par [0020]);
generating colored spectra of the indophenol (par [0023]); and
analyzing the colored spectra to determine presence of phenolic compounds in the indophenols (par [0023]).
Pettigrew does not teach analyzing the indophenol by a mass spectrometer. However, Spinelli teaches analyzing the indophenol by a mass spectrometer (page 2, par 2). Spinelli teaches that the colorimetric assay has limitation that the competing molecules absorb on the same spectra as indophenol can interfere with the colorimetric detection (page 2, par 0), and mass spectra can allow for the direct and specific quantification of the indophenol in a manner that filter out background reactions (page 2, par 1). At time before the filing, it would have been obvious to one of ordinary skill in the art to use mass spectrometer to analyze the indophenol, in order to allow for the direct and specific quantification of the indophenol in a manner that filter out background reactions.
Regarding claim 2, Pettigrew teaches that wherein the buffered solution is basic (par [0037]).
Regarding claim 3, potassium phosphate dibasic is a well-known buffer for basic pH. Spinelli teaches sodium phosphate dibasic buffer (page 7, par 3).
Regarding claim 4, the recited indophenols would inherently have the recited m/z values.
Regarding claim 5, Pettigrew teaches wherein the Gibbs reagent is 2,6-dichloroquinone-4-chloroimide (par [0020]).
Regarding claim 7, Spinelli teaches that wherein the mass spectrometer is an electrospray ionization mass spectrometer (page 6, par 5).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettigrew of Spinelli as applied to claims 1-5 and 7 above, and further in view of Oliphant et al. (US 2013/0238253) (Oliphant).
Regarding claim 6, Pettigrew-Spinelli does not specifically teach that the method of claim 5, further comprising deconvoluting the generated spectra and whereby the analyzing step is based on the deconvoluted step, where the spectral deconvolution removes peaks that are unrelated to double chlorine or bromine ions present in the indophenols. However, Oliphant teaches deconvoluting the generated spectra and whereby the analyzing step is based on the deconvoluted step, where the spectral deconvolution removes peaks that are unrelated to target ions (Fig. 1-3, par [0021]). Oliphant teaches that the deconvolution removes background noise, so that analysis is being performed on cleaner mass spectra (par [0021]). At time before the filing, it would have been obvious to one of ordinary skill in the art to use deconvolute the generated spectra and whereby the analyzing step is based on the deconvoluted step, where the spectral deconvolution removes peaks that are unrelated to double chlorine or bromine ions present in the indophenols, so that analysis is being performed on cleaner mass spectra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797